127 T.C. No. 4



                     UNITED STATES TAX COURT



            ANTHONY AND LENA C. ANDRE, Petitioners v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



    Docket No. 2681-04L.                    Filed August 28, 2006.

     R issued P a notice of federal tax lien for the taxable
years 1996-2000. P then requested a CDP hearing to review R’s
proposed collection action for the years 1990-2000. R
subsequently issued P a notice of intent to levy for the taxable
years 1990-1994. R then issued a notice of determination
sustaining the proposed collection action, and P timely filed a
petition for review. R then moved to dismiss the petition for
taxable years 1990-1994.
     Held, under sec. 6330(a)(3)(B), a taxpayer has the right “to
request a hearing during the 30-day period” before the day of the
first levy for a particular tax period, and premature requests
for a CDP hearing cannot lead to a valid notice of determination
and jurisdiction in this Court under sec. 6330(d).


     Timothy Tierney, for petitioners.

     Hieu Nguyen, for respondent.
                                - 2 -

                               OPINION


     HOLMES, Judge:   A taxpayer who gets a notice telling him

that the IRS is about to levy on his property has thirty days to

ask for a collection due process (CDP) hearing.     If his request

is late, we know what happens--he gets no CDP hearing.    But what

if his request is early?

     This is the novel question raised by this motion to dismiss.

                            Background

     On September 28, 2001, the Commissioner sent Anthony and

Lena Andre a notice that the IRS had filed a federal tax lien on

their property to collect unpaid taxes from 1996 through 2000.

In keeping with the IRS’s standard procedure, the notice included

a form for the Andres to fill out and return if they wanted a

hearing to discuss the lien.   The Andres filled out the form, but

in the space marked “Taxable Period(s)” wrote down “1990-2000.”

They also checked a box on the form stating that they disagreed

with the IRS’s “notice of levy.”   Because the IRS had sent them

only a notice of federal tax lien, the IRS reacted by sending out

a form letter on October 5, telling them they had checked the

wrong box, and including another blank CDP Hearing request form.

The Andres filled in that form, and this time checked the “lien”

box, but they again filled in “1990-2000" in the “Taxable

Period(s)” space.   They mailed it on October 12.

     On December 13, 2001, the Commissioner sent the Andres
                               - 3 -

another notice, this one telling them that the IRS intended to

levy on their property to collect their unpaid taxes from 1990-

94.   To finish this picture of confusion, the Commissioner then

sent the Andres a notice of determination on January 16, 2004.

This notice of determination discusses only respondent’s notice

of federal tax lien for 1996-2000, but its first and third pages

prominently list--under the heading “Tax Periods”--both 1990-94

and 1996-2000.

      The Andres filed a timely petition in Tax Court.    The

Commissioner moved to dismiss the case for lack of jurisdiction

and to strike as to tax years 1990-95.     IRS records show that the

Andres don’t owe any tax for 1995, and they do not contest the

Commissioner’s motion to dismiss as to that year.     But our

decision on the other years that the Commissioner seeks to

dismiss depends on whether the Andres’ premature request for a

CDP hearing for their 1990-94 tax years was valid; and whether

the Commissioner’s issuance of a notice of determination that

mentions those years cures any defect.

                            Discussion

      Once the Commissioner assesses a tax, he is allowed to

collect any unpaid portion of it by filing liens against, and

levying on, a taxpayer’s property.     But first (with some

exceptions that aren’t present here), he has to notify the

taxpayer whose property he wants to take.     He does this with
                              - 4 -

notices on standard forms--commonly, if prosaically, called the

Notice of Federal Tax Lien (NFTL) and Notice of Intent to Levy

(NIL).

     The Code allows taxpayers who are sent one of these notices

a right to a hearing--commonly called a CDP hearing--before the

IRS can use a lien or levy to collect the unpaid taxes.   Under

section 6320(a)(3)(B),1 a taxpayer has the right “to request a

hearing during the 30-day period beginning on the day after the

5-day period” after the filing of the notice of the lien.   Under

section 6330(a)(3)(B), a taxpayer has the right “to request a

hearing during the 30-day period” before the day of the first

levy for a particular tax period.

     An IRS employee presides at a CDP hearing and then issues a

notice of determination on whether the collection method proposed

by the Commissioner is appropriate.   Secs. 301.6320-1(b)(2), Q&A-

B3, 301.6330-1(e)(3), Q&A-E8(i), Proced. & Admin. Regs.   Once the

IRS sends out a notice of determination, a taxpayer who wants to

challenge it in Tax Court must file his petition within 30 days.

     This usually makes figuring out whether or not we have

jurisdiction fairly easy--we have jurisdiction if there is a

valid notice of determination and a timely petition for review.



     1
       Unless otherwise indicated, section references are to the
Internal Revenue Code of 1986, as amended.
                                - 5 -

Lunsford v. Commissioner, 117 T.C. 159, 161 (2001).     In deciding

whether we have jurisdiction, we do not generally go behind the

notice.    “[I]f Appeals issues a notice of determination that

clearly embodies the Appeals officer’s determination concerning

collection by way of levy and the taxpayer timely files a

petition contesting the determination,” then we have

jurisdiction.    Kim v. Commissioner, T.C. Memo. 2005-96.

     We have also held, though, that the Commissioner has no

power to waive or extend section 6320 and section 6330's time

limits for requesting a CDP hearing.    Moorhous v. Commissioner,

116 T.C. 263, 270 n.5 (2001); Kennedy v. Commissioner, 116 T.C.
255, 262 (2001).    And, if a taxpayer makes a timely request for a

CDP hearing, but the Commissioner sends him something other than

a notice of determination at its conclusion, we don’t just say

“no notice of determination, no jurisdiction”, but we look to see

 whether what the IRS sent out should be treated as a notice of

determination.    See Craig v. Commissioner, 119 T.C. 252, 259

(2002).

     The Commissioner’s first argument in favor of his motion is

that the Andres’ request for a CDP hearing was effective only for

the 1996-2000 years because it was premature for the 1990-94

years.    Without a timely request, he contends, there can be no

valid notice of determination and so no jurisdiction.    The key

language in the Code is section 6330(a)(2), which states that an
                                - 6 -

NIL must be mailed “not less than 30 days before the date of the

first levy with respect to the amount of the unpaid tax for the

taxable period.”    The same section then says that the NIL must

notify the taxpayer of his right “to request a hearing during the

30-day period under paragraph (2).”     Sec. 6330(a)(3)(B) (emphasis

added).

     The use of the word “during” strongly suggests that a

premature request for a CDP hearing is not valid.    This

suggestion is strengthened when one considers the regulations.

No fewer than four times, they state or imply that there is a

definite window within which a taxpayer has to ask for his

hearing:

     !      “The taxpayer must request the CDP hearing within the
            30-day period commencing on the day after the date of
            the CDP Notice [i.e., either the NIL or NFTL].”
            Sec. 301.6330-1(b)(1), Proced. & Admin. Regs.;

     !      “[T]he CDP hearing must be requested during the 30-day
            period that commences the day after the date of the CDP
            Notice.” Sec. 301.6330-1(c)(1), Proced. & Admin.
            Regs.;

     !      “A taxpayer must submit a written request for a CDP
            hearing within the 30-day period commencing the day
            after the date of the CDP Notice issued under section
            6330.” Sec. 301.6330-1(b)(1), Proced. & Admin. Regs.;
            and

     !      Sec. 301.6330-1(c)(3), Example (1), Proced. & Admin.
            Regs. (the same).

     In the face of seemingly plain statutory language and even

plainer regulations, the Andres’ position does not look very

strong.    But they can point to similar areas of law where
                               - 7 -

premature requests are “related forward” to the first date on

which they could be made.   The best known is Federal Rule of

Appellate Procedure 4(a), which requires a notice of appeal to be

filed “within 30 days after the judgment or order appealed from

is entered.”   That rule was amended in 1979 to allow the relation

forward of prematurely filed appeals to the date of entry.     Fed.

R. App. P. 4(a)(2).

     The Advisory Committee Notes make clear, though, that even

before the 1979 amendment, such premature notices were effective.

Fed. R. App. P. 4(a)(2), 28 U.S.C. app. at 587 (2000).   The

consensus view was that “unlike a tardy notice of appeal, certain

premature notices do not prejudice the appellee and that the

technical defect of prematurity therefore should not be allowed

to extinguish an otherwise proper appeal.”   FirsTier Mortgage Co.

v. Investors Mortgage Ins. Co., 498 U.S. 269, 273 (1991).      This

lenient reading of the rule’s language “was intended to protect

the unskilled litigant who files a notice of appeal from a

decision that he reasonably but mistakenly believes to be a final

judgment, while failing to file a notice of appeal from the

actual final judgment.   Id. at 276.

     An even closer analogy is rooted in section 6330 itself.

Section 6330(d)(1) governs the case of a taxpayer who appeals

from the Commissioner’s notice of determination after a CDP
                                - 8 -

hearing, but appeals to the wrong court.2    In such cases, the

Code says, “a person shall have 30 days after the court

determination to file such appeal with the correct court.”

(Emphasis added.)

     In the one case that has construed this part of section

6330, the analogy to premature notices of appeal prevailed.       That

case was Render v. IRS, 309 F. Supp. 2d 938 (E.D. Mich. 2004).

In Render, the taxpayer wanted to challenge a notice of

determination sustaining an NIL to collect on employment taxes.

She filed a petition in our Court--but this was the wrong venue,

because the Tax Court doesn’t have jurisdiction over employment

taxes.   The IRS pointed this out in its motion to dismiss for

lack of jurisdiction, and the Tax Court sent Render an order

setting a deadline for her to respond.   Without filing any

response in Tax Court, Render went to District Court and filed a

complaint there.    But she filed her complaint well before the Tax

Court issued its ruling on the Commissioner’s motion to dismiss.

The Government then moved in District Court to dismiss the

complaint, on the ground that she had not filed it within 30 days

after her Tax Court petition was dismissed.

     The District Court denied the motion.    It recognized that

Render had “failed to comply with the strict terms of the



     2
       This results from our Court’s jurisdiction over CDP
appeals only where we have “jurisdiction of the underlying tax
liability.” Sec. 6330(d)(1). (This usually means income taxes).
                               - 9 -

statute,” id. at 943, but reasoned that

      Just as clearly, however, Plaintiff’s course of action
      comported with the obvious intent of the statute--
      namely, to provide only a limited window of opportunity
      to cure a mistaken filing with the wrong court.
      Presumably, Plaintiff had no argument to offer against
      the IRS’s contention that the Tax Court lacked
      jurisdiction over her appeal. No statutory purpose
      would have been advanced if Plaintiff had awaited a
      formal Tax Court ruling on this point before commencing
      this action.

Id.

      We believe, however, that the Andres’ case is not enough

like FirsTier or Render.   Even setting to one side the question,

addressed by neither party, of whether the Commissioner’s

regulations--so clear on this point--can trump a mere rule of

construction, we note that both the Supreme Court in FirsTier and

the District Court in Render carefully described a key reason for

allowing the premature filings in those cases to be effective:

lack of prejudice to the other party.   See FirsTier, 498 U.S. at

273 (“certain premature notices do not prejudice the appellee”);

Render, 309 F. Supp. 2d at 944 (premature filing of complaint

“caused no conceivable prejudice to the opposing party”).

      Allowing premature CDP requests to be effective, in

contrast, would cause prejudice to the Commissioner.   The IRS is

a bulk-processing organization that sends and receives hundreds

of millions of notices and returns each year.   If the system is

to work, almost all of those notices and returns have to quickly

fit into pigeonholes (or their modern-day equivalent, the
                              - 10 -

database field), rather than become the object of contemplation

by a IRS clerk charged with finding the right place to put a

particular piece of correspondence.    This is especially important

when a taxpayer’s relation to the IRS reaches the point of

enforced collection through levy.   Section 6330(e) requires the

Commissioner--once he receives a request for a CDP hearing--to

stop trying to levy, to start tolling the period of limitations

for collection and any criminal prosecution, as well as to toll

the period for a taxpayer to file a refund or wrongful levy suit

under section 6532.

     The IRS keeps track of taxpayers by tax year, and it

organizes its attempts at collection by tax year.   When a

taxpayer gets a NFTL or NIL for a particular tax year, the

proposed collection action is noted in the file for that tax year

alone.   And the IRS is lenient about what counts as a CDP request

that comes in during the 30-day window starting after it mails

out an NIL:   It allows a “written request in any form.”    Sec.

301.6330-1(c)(2), A-C1(i), Proced. & Admin. Regs.   The eye of the

IRS, to paraphrase the psalmist, is only at that moment open

“upon those who fear him, upon those that hope in his mercy.”      Or

at least upon those asking for a CDP hearing.

     But this lenience about the form of a request, combined with

severity about when the request can be received, also reflects

the human limits of the IRS in processing as efficiently as
                              - 11 -

possible the correspondence that it receives from a multitude of

taxpayers.   NILs and NFTLs are sent out in great volume:   In

fiscal year 2003, for example, government statistics show that

the IRS issued more than 1.5 million levies and filed over

500,000 liens.   TIGTA Rept. 2004-30-083, “Trends in Compliance

Activities Through Fiscal Year 2003,” Doc 2004-9294, 2004 TNT 84-

16, figs. 16 & 17 (April 2004).

     The Code’s provisions on collection, and the IRS’s data

processing, are geared to a particular sequence of actions--

notice of levy, request for a CDP hearing, suspension of

collection, holding a CDP hearing, issuing a notice of

determination after a CDP hearing, judicial review, and only then

actually levying.   We think the Commissioner is right when he

argues that allowing a taxpayer to disrupt this sequence with a

premature CDP request would be quite likely to cause prejudice.

It would, for example, let taxpayers unilaterally suspend

collection action against them under section 6330(e) even before

the IRS decided whether to try to collect through a levy.    It

would cause confusion in calculating the period of limitations

affected by the suspension of collection that a proper CDP

request triggers.   And it would force the IRS to look through

every piece of correspondence sent in by a taxpayer concerning an

unpaid liability to judge whether it sufficed as a CDP hearing

request.
                              - 12 -

     We therefore conclude that premature requests for a CDP

hearing are not effective.3

     The Andres’ alternative argument is that the defect in their

request doesn’t matter because the notice of determination covers

1990-94 anyway.   This rests too heavily on what seems to have

been a typo.   We have consistently held that if the IRS did not

make a determination about a specific tax year under section

6330, “the absence of a determination is grounds for dismissal of

a petition regarding such period.”     Lister v. Commissioner, T.C.

Memo. 2003-17; see also Offiler v. Commissioner, 114 T.C. 492,

498 (2000).

     In this case, the notice of determination’s summary and

recommendation begins by stating “You requested a hearing with

Appeals under the provisions of IRC § 6320 as to the

appropriateness of a Notice of Federal Tax Lien.”    It ends with

“[t]he Notice of Federal Tax Lien is sustained.”    There is

nowhere a mention of the NIL for tax years 1990-94.

     We therefore conclude that the Commissioner had no

obligation to grant the Andres a CDP hearing and issue a


     3
       There is one small category of premature requests which
the Commissioner himself regards as valid--those made during the
five-day period after a taxpayer is sent a NFTL, but before the
30-day period under section 6320 begins to run. See sec.
301.6320-1(c)(2), Q&A-C3, Proced. & Admin. Regs. He treats these
premature requests, much like premature notices of appeal, as
filed on the first day of the 30-day period. The Andres’ case
does not fall into this category.
                             - 13 -

determination in response to their premature request challenging

his collection action for the 1990-94 tax years.   We also

conclude that the determination he did issue does not cover those

earlier years.



                                  An order granting respondent’s

                              motion to dismiss as to taxable

                              years 1990-1996 will be issued.